Case 6:20-cv-01083-ADA Document 34-17 Filed 08/16/21 Page 1 of 12




                     EXHIBIT 14
         Case 6:20-cv-01083-ADA Document 34-17 Filed 08/16/21 Page 2 of 12
                                                                             IIIIII IIIIIIII Ill lllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                                                            US008166539B2


c12)    United States Patent                                                          (10)    Patent No.:                     US 8,166,539 B2
        Pan                                                                           (45)    Date of Patent:                            Apr. 24, 2012

(54)    AUTHENTICATION <W BASEBOARD                                                 2005/0216627      Al* 9/2005 Goud et al.                              710/1 00
                                                                                    2005/0267975      Al * 12/2005 Qureshi et al.                   ... 709/229
        MANAGEMENT CONTROLLER USERS IN A
                                                                                    2006/0015861      Al*   li2006 Takata et al.                          71 7/ 168
        BLADE SERVER SYSTEM                                                         2006/0031 447     Al * 2/2006 Holt et al . ..                         709/223
                                                                                    2006/0218326      Al* 9/2006 Tanaka .                                 710/1 04
(75)    Inventor:    Weimin Pan, Austin, TX (US)                                    2007/0101022      Al* 5/2007 Schulz et al.                      .. .. 709/244
                                                                                    2007/0143606      Al * 6/2007 Bandholz et al.                         713/ 168
(73)    Assignee: Dell Products L.P., Round Rock, TX                                                    OTHER PUBLICATIONS
                  (US)
                                                                                  Intel Hew lett-Packard NEC Dell, Intelligent Platform Management
( *)    Notice:      Subject to any disclaimer, the term of this                  Interface Specification, Jun. 1, 2004, V2 .0 Ducument revision 1.0,
                     patent is extended or adjusted under 35                      291 -292.*
                     U.S.C. 154(b) by 1047 days.                                  "Microsoft® Computer Dictionary, Fifth Edition," May 1, 2002 ,
                                                                                  Microsoft Press, pp. 235 and 272 .*
(21 )   Appl. No.: 11/361,576                                                     * cited by examiner
(22)    Filed:       Feb.24,2006                                                  Primary Examiner - Kambiz Zand
                                                                                  Assistant Examiner - Michael Guirguis
(65)                     Prior Publication Data                                   (74) Attorney, Agent, or Firm - Baker Botts L.L.P.
        US 2007/0204332Al              Aug. 30, 2007
                                                                                  (57)                           ABSTRACT
(51 )   Int. Cl.                                                                  User authorization and access information may be stored in a
        G06F 21/00                     (2006.01)                                  remote assistant card or chassis management module
(52)    U.S. Cl. ............................. 726/16 ; 726/17; 709/224           (CMM). The CMM may be in connnunication with each
(58)    Field of Classification Search .................. 726/4, 5,               baseboard management controller (BMC) in a blade server
                                                  726/1 6, 17; 709/224            system. Each BMC may authenticate its authorized users
        See application file for complete search history.                         from the CMM using a simple user authorization retrieval
                                                                                  command, e.g., IPMI Get Auth Code command. When an
(56)                     References Cited                                         administrator wants to add or delete a user, the CMM may be
                                                                                  updated instead of having to update each blade BMC. Each
                  U .S. PATENT DOCUMENTS                                          user may have a privilege list for any or all of the blades in the
                                                                                  blade server system. Tbis privilege list may define which
     7,069,349    B2      6/2006    Hawkins et al.         ...... 7 10/ 15
     7,072,945    Bl      7/2006    Nieminen et al.        .... 709/21 7          user(s) apply to which blades, input-output (1/0 ) modules,
 2003/0131113     Al*     7/2003    Reeves et al.         ..... 709/229           and/or blade server system chassis .
 2005/0028000     Al *    2/200 5   Bulusu et al.                713/200
 2005/0076107     Al*     4/2005    Goud et al.            .... 709/223                               16 Claims, 6 Drawing Sheets




                         Receive user request                       402
                         for access to a Blade




        No
                         Blade BMC requests
                          CMM to verify user
                                                                    404                              410i                 Blade performs
                                                                                                                           user request



                                                                                                    408
                                                                                                                "
                                                                                                                      19MC authorizes Blade
                                                                                                                    t•> perform user request




                                                                                                                                                WSOU-AR1STA00001833
   Case 6:20-cv-01083-ADA Document 34-17 Filed 08/16/21 Page 3 of 12


U.S. Patent       Apr. 24, 2012   Sheet 1 of 6         US 8,166,539 B2




                                                               WSOU-AR1STA00001834
                   Case 6:20-cv-01083-ADA Document 34-17 Filed 08/16/21 Page 4 of 12




                                                                                                               ~
                                                                                                               .
                                                                                                               00
                  1/270
         CMM                                                                                                   ~
                                                                                                               ~
                                                                                                               ~
                                                                                                               ~
          <                                                                          202
                                                                                      '\,
                                                                                                               =
                                                                                                               ~




          il            11 ---:±f---------------
              - - - - -------. . . . - - - - - - - - - - - - - - - - - - , I
                                                                                                         l~    >
                                                                                                              "O

         PSU 0   •••   PSU n   1 ' Processor(s) ;        BMC
                                                           a
                                                                                            •••      BSMm
                                                                                                               :"I
                                                                                                               N
                                                                                                              '",f.,..
                                                                         212a                                  N
                                                                                                               ....N
                                                                                                               0

           I
         206a
                     I
                   206n
                                   /
                                 211a
                                                                                                     I
                                                                                                  210m

                                       North                 South      f' 262a                                rJ)
                                                                                                               ::r
                                       Bridge                Bridge                                            ('D


                                                    I                                                          ('D
                                                                                                               ~

                                                                                                               N
                                  /             270a            i   [
                                                                             ~68a                              ....
                                                                                                               0

                                240a
         C:o
                                                                                                               0'-1
                                                                11
                                        Main                 Disk           Input/
                                                                                      ~
                                                                                        210a
                                       Memory           Controller          Output   I:
                                                                                        I
                                                         /                   7                                 ('j
                                   250a             260a                   264a                                ~
                                                                                                              ._.0/0

                                                                                                               """'
                                                                                                               O',
                                                                                                               O',
:§:
C/)                                                                                                           t/1
                                                                                                               w
0
C
)>
                                                Figure 2                                                       ""~
;:a                                                                                                            N
en
~
0
0
0
0
......
00
(,)
u,
   Case 6:20-cv-01083-ADA Document 34-17 Filed 08/16/21 Page 5 of 12


U.S. Patent              Apr. 24, 2012         Sheet 3 of 6      US 8,166,539 B2




                                                                      ~
                                                                       0,
                                                                        0
                                                                      ......
                                                                       0
                                                                       C:
                                                                      .c
                                                                       (.)


       N
                                                                       ~
       0                                         co                    '-
                                                                       0
       M                  '111:1'
                          0
                          M
                                                 0
                                                 M
                                                                      ·~
                                                                      f
        -U) "CJ
         Cl)
             Cl)

           :J-
           C"al
               cu
                                                     .~-
                                                     "CJ
                                                      Cl)

                                                      ... U)
                                                                      "-,;..
                                                                      CW')
           !
           Cl)-
               cu
           ... 0
           U) U)
           ::, U)
           Cl) Cl)
                                         U)
                                         Cl)
                                         >-
                                                      0


                                                      E ._
                                                          Cl)
                                                     .c ::,
                                                     -::, C"
                                                          Cl)
                                                      cu ...           e::,
           >U
                                                      ... G)
                                                      0     U)        .O>
        ·-Cl) u
              cu
           g ...
        a:: .2
                                                     't: ::,
                                                      Cl)
                                                     a.               u:
                     0
                     z




                                                                         WSOU-AR1STA00001836
                 Case 6:20-cv-01083-ADA Document 34-17 Filed 08/16/21 Page 6 of 12




                                                                                                ~
                                                                                                .
                                                                                                00

              Receive user request          402                                                 ~
                                                                                                ~
              for access to a Blade                                                             ~
                                                                                                ~

                                                                                                =
                                                                                                ~




         No                                                                                     >
                                                                                               "O


              Blade BMC requests
               CMM to verify user
                                            404           410i          Blade performs
                                                                         user request
                                                                                                :"I
                                                                                                N
                                                                                               '",f.,..
                                                                                                N
                                                                                                ....N
                                                                                                0



                                                                               j I




                                                          408                                   rJ)
                                                                                                ::r
                                                                                                ('D

                                      406                                                       ('D
                                                                                                ~

                                                                                                ,f.,..

                                  >-~~~~-Yes                    ... IBMC authorizes Blade       ....
                                                                                                0
                                                                ~

                                                                    it> perform user request    0'-1




                                                                                                ('j
                                                                                                ~
                                                                                               ._.0/0

                                                                                                """'
                                                                                                O',
                                                                                                O',
:§:
C/)                                                                                            t/1
                                                                                                w
0
C
)>
                                            Figure 4                                            ""~
;:a                                                                                             N
en
~
0
0
0
0
......
00
(,)
-.J
                Case 6:20-cv-01083-ADA Document 34-17 Filed 08/16/21 Page 7 of 12




                                                                                                  ~
                                                                                                  .
                                                                                                  00
                                                                                                  ~
               Receive user request          502                                                  ~
                                                                                                  ~
              for access to a Server                                                              ~

                                                                                                  =
                                                                                                  ~




                                                                                                  >
         No

              Server BMC requests
               RMS to verify user
                                             504            51 Oi        Server performs
                                                                          user request
                                                                                                 "O
                                                                                                  :"I
                                                                                                  N
                                                                                                 '",f.,..
                                                                                                  N
                                                                                                  ....N
                                                                                                  0

                                                                     ,   ________          __,




                                                           508
                                                                               •                  rJ)
                                                                                                  ::r
                                                                                                  ('D
                                                                                                  ('D
                                                                                                  ~


                                       506                                                        Ul

                                                                     BMC authorizes Server
                                                                                                  ....
                                                                                                  0
                                                                                                  0'-1
                                                   Yes           ~It<> perform user request



                                                                                                  ('j
                                                                                                  ~
                                                                                                 ._.0/0

                                                                                                  """'
                                                                                                  O',
                                                                                                  O',
:§:
                                                                                                 t/1
C/)
0
C
                                             Figure 5                                             w
                                                                                                  ""~
)>
;:a                                                                                               N
en
~
0
0
0
0
......
00
(,)
00
         Case 6:20-cv-01083-ADA Document 34-17 Filed 08/16/21 Page 8 of 12




                                                                              ~
                                                                              .
                                                                              00
                             Receive administrator       602                  ~
                              request for access                              ~
                                                                              ~
                                   toCMM                                      ~


                 No
                                                                              =
                                                                              ~




                                                                              >
                                                                             "O
                                                                              :"I
                                                                              N
                                                                             '",f.,..
                                                                              N
                                                                              ....N
                                                                              0




                                                                              rJ)
                                                                              ::r
                                                                              ('D
                                                                              ('D
                                                                              ~

                                                                              O'I
                                      Yes
                                                                              ....
                                                                              0
                                                                              O'I




                             Administrator updates
                                                         sou
                             CMM with authorized
                                 user accesses
                                                                              ('j
                                                                              ~
                                                                             ._.0/0

                                                                              """'
                                                                              O',
                                                                              O',
:§:
C/)
0
                                Figure 6                                     t/1
                                                                              w
C
)>                                                                            ""~
;:a                                                                           N
en
~
0
0
0
0
......
00
(,)
co
        Case 6:20-cv-01083-ADA Document 34-17 Filed 08/16/21 Page 9 of 12


                                                      US 8,166,539 B2
                               1                                                                      2
      AUTHENTICATION OF BASEBOARD                                       port, and possibly a disk drive for storage. By arranging a
    MANAGEMENT CONTROLLER USERS IN A                                    plurality of blades like books on a shelf in the multi-server
          BLADE SERVER SYSTEM                                           cabinet, a high density multi-server system achieves signifi-
                                                                        cant cost and space savings over a plurality of conventional
                    TECHNICAL FIELD                                     servers. These savings result directly from the sharing of
                                                                        common resources (e.g., power supplies, cooling systems,
   TI1e present disclosure relates generally to infomrntion             enclosures, etc. ,) and the reduction of space required by this
handling systems and, more particularly, to information han-            type of multi-server system while providing a significant
dling systems having authentication of baseboard manage-                increase in available computer processing power.
ment controller users in a blade server system.                    10     Each blade may have a baseboard management controller
                                                                        (BMC). The BMC may offer an intelligent platform manage-
                      BACKGROUND                                        ment interface (IPMI) having out-of-band (0013) access over
                                                                        an interface port, e.g., local area network (LAN), serial over
   As the value and use of information continues to increase,           LAN (SOL), etc. This interface port may allow a user to
individuals and businesses seek additional ways to process         15   locally or remotely manage the blade. Each BMC may have a
and store information. One option available to users are infor-         database for storing all user information required for remote
mation handling systems. An information handling system                 access authentication.
generally processes, compiles, stores, and/or communicates
information or data for business, personal, or other purposes,                                  SUMMARY
thereby allowing users to take advantage of the value of the       20
information. Because technology and information handling                   If an administrator wants to add an additional user(s) to a
needs and requirements vary between different users or appli-           blade server system, information for each user(s) has to be
cations, information handling systems may also vary regard-             added to all of the BMCs, each of the BMCs being associated
ing what information is handled, how the information is                 with a respective blade. However, due to cost constraints, a
handled, how much information is processed, stored, or com-        25   typical BMC has very limited resources, e.g. , small electri-
municated, and how quickly and efficiently the infomrntion              cally erasable and progranlillable memory (EEPROM), small
may be processed, stored, or communicated. The variations in            Flash memory, etc. Therefore, the BMC may only store very
information handling systems allow for infomrntion handling             small amounts of information about authorized users and
systems to be general or configured for a specific user or              does not have the capacity to offer more advanced user
specific use such as financial transaction processing, airline     30   authentication, e.g., ACTIVE DIRECTORY® (a registered
reservations, enterprise data storage, or global communica-             trademark of Microsoft Corp., One Microsoft Way, Red-
tions. In addition, infomrntion handling systems may include            mond, Wash. 98052). Therefore what is needed is the ability
a variety of hardware and software components that may be               to retain a sufficient amount of infomiation so that advanced
configured to process, store, and communicate information               user authentication may be used for a plurality of users with-
and may include one or more computer systems, data storage         35   out increasing the cost and/or complexity ofindividual BMCs
systems, and networking systems, e.g. , computer, personal              in a blade server system.
computer workstation, portable computer, computer server,                  According to teachings of this disclosure, information for
print server, network router, network hub, network switch,              all BMC users may be stored in a remote assistant card or
storage area network disk array, RAID disk system and tele-             chassis management module (hereinafter "CMM"). Only one
communications switch.                                             40   CMl\tI is required and may be in communication with all of
   An information handling system is powered from a power               the BMCs in the blade server system. Each BMC in the blade
supply system that receives and converts alternating current            server system authenticates its authorized users from the
(AC) power to direct current (DC) power at utilization volt-            CMM using a simple user authorization retrieval command,
ages required by the electronic modules comprising the infiJr-          e.g., IPMI Get Auth Code command. The CMM may use
mation handling system. The power supply system tightly            45   non-volatile memory, e.g. , EEPROM, Flash memory, etc., to
regulates these utilization voltages and incorporates over cur-         store the authorized user information.
rent protection for each of the voltages. To further provide               \\Then an administrator wants to add or delete a user, only
increased reliability of the power supply system, a plurality of        the CMM need be updated instead of having to update each
power supply units (PSU) may be provided and coupled in                 blade BMC. Each user may have a privilege list for any or all
parallel so that the loss or malfunction of one or more of the     50   of the blades in the blade server system. This privilege list
PSUs will not totally disable operation of the information              may define which user( s) apply to which blades, input-output
handling system.                                                        (1/0) modules, and/or chassis. The privilege list may com-
   As conslllller demand increases for smaller and denser               prise a bit map with an appropriate number of bits t,x each
information handling systems, manufacturers strive to inte-             piece of equipment and access level thereto. A BMC may
grate more computer components into a smaller space. This          55   authenticate an ACTIVE DIRECTORY® user through the
integration has led to the development of several applications,         CMM if this user's name includes domain information.
including high density servers. A high density server provides             It is contemplated and within the scope of this disclosure
the computer processing resources of several computers in a             that rack mounted monolithic servers (individual standalone
small amount of space. A typical arrangement for a high                 boxes) may use a common rack management system (RMS)
density server includes a shared power supply system, a man-       60   that may function similarly to the CMM as described herein.
agement module, a connection board (e.g., a back-plane or               Each BMC in a monolithic server may authenticate a user
mid-plane) and server modules, such as blade server modules.            with the RMS through an out-of-band management network
   Blade server modules, or "blades," are miniaturized server           using, for example but not limited to, a simple user authori-
modules that typically are powered from a common power                  zation retrieval command, e.g., IPMI Get Auth Code com-
supply system and are cooled by cooling system within a            65   mand.
multi-server cabinet. Typically, a blade includes a circuit                According to a specific example embodiment of this dis-
board with one or more processors, memory, a connection                 closure, an information handing system may comprise a




                                                                                                                        WS0U-ARISTA00001840
       Case 6:20-cv-01083-ADA Document 34-17 Filed 08/16/21 Page 10 of 12


                                                       US 8,166,539 B2
                                3                                                                       4
method for authenticating baseboard management controller                    FIG. 6 is a schematic flow diagram of a sequence of steps
(BMC) user requests in a blade server system, comprising the              for authorizing an administrator access to the chassis man-
steps of: receiving a request from a user to access a blade               agement module (CMM) and for updating a list of authorized
server in a blade server system, wherein the blade server                 user accesses to blades of the blade server system, according
system comprises a plurality ofblade servers and each of the              to a specific example embodiment of the present disclosure.
plurality of blade servers has a baseboard management con-                   While the present disclosure is susceptible to various modi-
troller (BMC); requesting verification of the user by the BMC             fications and alternative forms, specific example embodi-
of the blade server to a chassis management module (CMM);                 ments thereof have been shown in the drawings and are herein
verifying the user with the CMM; authorizing the request by               described in detail. It should be understood, however, that the
the user with the BMC if the user is verified by the CMM; and        10   description herein of specific example embodiments is not
performing the authorized request by the blade server.                    intended to limit the disclosure to the particular fonns dis-
   According to another specific example embodin1ent of this              closed herein, but on the contrary, this disclosure is to cover
disclosure, an information handing system may comprise a                  all modifications and equivalents as defined by the appended
method for authenticating baseboard management controller                 claims.
(BMC) user requests in a server system, comprising the steps         15
of: receiving a request from a user to access a server in a server                        DETAILED DESCRIPTION
system, wherein the server system comprises a plurality of
servers and each of the plurality of servers has a baseboard                  For purposes of this disclosure, an information handling
management controller (BMC); requesting verification of the               system may include any instrumentality or aggregate of
user by the BMC of the server to a rack management system            20   instrumentalities operable to compute, classify, process,
(RMS); verifying the user with the RMS; authorizing the                   transmit, receive, retrieve, originate, switch, store, display,
request by the user with the BMC if the user is verified by the           manifest, detect, record, reproduce, handle, or utilize any
RMS ; and performing the authorized request by the server.                form of information, intelligence, or data for business, scien-
   According to yet another specific example embodiment of                tific, control, or other purposes. For example, an in±tJnnation
this disclosure, an information handing system may comprise          25   handling system may be a personal computer, a network
a blade server system having central verification of users                storage device, or any other suitable device and may vary in
making requests thereto, said blade server system compris-                size, shape, performance, functionality, and price. The infor-
ing: a plurality of blade servers, each of the plurality of blade         mation handling system may include random access memory
servers having a baseboard management controller (BMC);                   (RAM), one or more processing resources such as a central
and a chassis management module (CMM) coupled to each of             30   processing unit (CPU), hardware or software control logic,
the BMCs; wherein when a request is received from a user to               read only memory (ROM), and/or other types of nonvolatile
access a one of the plurality of blade servers, the BMC of the            memory. Additional components of the information handling
one of the plurality of blade servers requests verification of            system may include one or more disk drives, one or more
the user by the CMM; and wherein if the CMM verifies the                  network ports for communicating with external devices as
user then the BMC of the one of the plurality of blade servers       35   well as various input and output (I/0) devices, such as a
authorizes the request by the user and the one of the plurality           keyboard, a mouse, and a video display. The information
of blade servers performs the request.                                    handling system may also include one or more buses operable
                                                                          to transmit communications between the various hardware
       BRIEF DESCRIPTION OF THE DRAWINGS                                  components.
                                                                     40       Referring now to the drawings , the details of specific
   A more complete understanding of the present disclosure                example embodiments are schematically illustrated. Like ele-
thereof may be acquired by referring to the following descrip-            ments in the drawings will be represented by like numbers,
tion taken in conjunction with the accompanying drawings                  and similar elements will be represented by like numbers with
wherein:                                                                  a different lower case letter suffix.
   FIG. 1 is a schematic perspective view of a high density          45       Referring to FIG. 1, depicted is a schematic perspective
information handling blade server system, according to a                  view of a high density information handling blade server
specific example embodiment of the present disclosure;                    system, according to a specific example embodiment of the
    FIG. 2 is an inforniation handling blade server system                present disclosure. The information handling server system,
having electronic components mounted on at least one                      generally represented by the numeral 200, comprises at least
printL'Ci circuit board (PCB) (motherboard not shown) and            50   one blade server module (BSM) 210, a power distribution
communicating data and control signals therebetween over                  board (PDB) 202, at least one power supply unit (PSU) 206,
signal buses;                                                             and a chassis management module (CMM) 270. In certain
    FIG. 3 is a schematic flow diagram of a prior technology              embodiments, one example of an in±tJnnation handling server
sequence of steps for authorizing a user request to a blade of            system 200 includes a high density server system 200 that
a blade server system;                                               55   may form a part of a component rack system (not expressly
    FIG. 4 is a schematic flow diagram of a sequence of steps             shown). Typically, the high density server system 200 may
for authorizing a user access request to a blade by having the            include an enclosure or chassis 208 in which the at least one
BMC of the requested blade obtain verification from a chassis             PSU 206, CMM 270, PDB 202 and the at least one BSM 210
management module (CMM) that the user has authorization                   may be enclosed therein . Each BSM 210 may include a blade
to make the requested access to the blade, according to a            60   management controller (BMC) 212 (see FIG. 2).
specific example embodiment of the present disclosure;                       Although FIG. l depicts a mid-plane PDB 202 as being
    FIG. 5 is a schematic flow diagram of a sequence of steps             placed between CMM 270 and the at least one BSM 210, the
for authorizing a user access request to a server by having the           PDB 202 may be located anywhere in the information han-
BMC of the requested server obtain verification from a rack               dling system 200, even external to the chassis 208. In alternate
management system (RMS) that the user has authorization to           65   embodiments, the PDB 202 may be located along the back of
make the requested access to the server, according to a spe-              the information handling server system 200 and may be
cific example embodiment of the present disclosure; and                   referred to as a power distribution back-plane (not shown).




                                                                                                                           WSOU-AR1STA00001841
       Case 6:20-cv-01083-ADA Document 34-17 Filed 08/16/21 Page 11 of 12


                                                      US 8,166,539 B2
                               5                                                                        6
    The high density server system 200 may be coupled to                 then in step 408 the BMC 212 authorizes the respective blade
other computer components such as keyboards, video dis-                  210 to perform the user request. In step 410 the respective
plays and pointing devices (not expressly shown). Typically,             blade 210 performs the user request. Each BMC 212 only
the information handling system 200 may include more than                needs to request authorization from the CMM 270 of a user
one PSU 206 such that a redundant power source may be                    request for a particular blade 210 . No user authorization
provided. The PSU 206 may supply an output, e.g., an elec-               information has to be stored in each BMC 212, only in the
trical voltage(s) for the at least one BSM 210. Generally, the           CMM 270 which is in common with and accessible to all of
PSU 206 output is coupled through the PDB 202 for distri-                the BMCs 212 of the blade server system 200. All user access
bution to the at least one BSM 210.                                      authorizations may be located in the CMM 270, thus reducing
    Referring to FIG. 2, depicted is an information handling        10   the amount of memory storage required in each of the BMCs
blade server system having electronic components mounted                 212.
on at least one printed circuit board (PCB) (motherboard not                Referring now to FIG. 5, depicted is a schematic flow
shown) and communicating data and control signals therebe-               diagram of a sequence of steps for authorizing a user access
tween over signal buses. In one example embodiment, the                  request to a server by having the BMC of the requested server
information handling server system is a computer blade              15   obtain verification from a rack management system (RMS)
server system. The information handling server system, gen-              that the user has authorization to make the requested access to
erally referenced by the numeral 200, may comprise one or                the server, according to a specific example embodiment of the
more blade server modules (BSMs) 210a-210m. For each of                  present disclosure. In step 502, a user requests access to a
the blade server modules (BSMs) 210a-210m (for illustrative              monolithic server. In step 504 the BMC of the requested
purposes only components for BSM 210a are shown) there              20   server requests the RMS to verify if the user is authorized to
may be a processor(s) 211 a, a north bridge 240a, which may              access the server. In step 506, if the user access is verified in
also be referred to as a memory controller hub or a memory               the RMS then in step 508 the BMC authorizes the respective
controller that is coupled to a main system memory 250a, and             server to perform the user request. In step 510 the server
the blade management controller (BMC) 212a. The north                    performs the user request. Each BMC only needs to request
bridge 240a is coupled to the processor(s) 210a via the host        25   authorization from the RMS of a user request for a particular
bus 220a. The north bridge 240a is generally considered an               server. No user authorization information has to be stored in
application specific chip set that provides connectivity to              each BMC, only in the RMS which is in common with and
various buses, and integrates other system functions such as a           accessible to all of the BMCs of the server system. All user
memory interface. For example, an Intel 820E and/or 81 5E                access authorizations may be located in the RMS, thus reduc-
chip set, available from the Intel Corporation of Santa Clara,      30   ing the amount of memory storage required in each of the
Calif., provides at least a portion of the north bridge 240a. The        BMCs.
chip set may also be packaged as an application specific                    It is contemplated and within the scope of this disclosure
integrated circuit (ASIC). The north bridge 240a typically               that advanced authorization techniques, e.g., ACTIVE
includes functionality to couple the main system memory                  DIRECTORY®, may be utilized since all user verification
250a to other devices within the information handling system        35   and authorized access data may reside in the CMM or RMS.
100. Thus, memory controller functions such as main                         Referring now to FIG. 6, depicted is a schematic flow
memory control f1.mctions typically reside in the north bridge           diagram of a sequence of steps for authorizing an administra-
240a. In addition, the north bridge 240a provides bus control            tor access to the chassis management module (CMM) and for
to handle transfers between the host bus 220a and a second               updating a list of authorized user accesses to blades of the
bus(es), e.g., PCI bus 270a. A third bus(es) 268a may also          40   blade server system, according to a specific example embodi-
comprise other industry standard buses or proprietary buses,             ment of the present disclosure. In step 602, an administrator
e.g., ISA, SCSI, I 2 C, SPI, USB buses through a south bridge            requests access to the CMM 270. In step 604, the CMM 270
( s) (bus interface) 262a.                                               verifies that the administrator access is authorized. If the
    Referring now to FIG. 3, depicted is a schematic flow                administrator access is found to be authorized in step 604,
diagram of a prior technology sequence of steps for authoriz-       45   then in step 606 the administrator may update the list of
ing a user request to a blade of a blade server system. In step          authorized user accesses stored in the CMM 270.
302, a user requests access to a blade in a blade server system.            While embodiments of this disclosure have been depicted,
In step 304 the BMC of the requested blade verifies whether              described, and are defined by reference to example embodi-
the user is authorized to access the blade. If the user access is        ments of the disclosure, such references do not imply a limi-
authorized then the user request is performed by the blade.         50   tation on the disclosure, and no such limitation is to be
Each BMC of a respt.'Ctive blade server must have all of the             inferred. The subject matter disclosed is capable of consider-
access authori?Btion information for all of the users that may           able modification, alteration, and equivalents in form and
access the respective blade. This may require a great deal of            function, as will occur to those ordinarily skilled in the per-
non-volatile memory storage capacity for each BMC and                    tinent art and having the benefit of this disclosure. The
authorization information for each user must be duplicated in       55   depicted and described embodiments of this disclosure are
each of the BMCs that the user(s) is authorized to access.               examples only, and are not exhaustive of the scope of the
    Referring now to FIG. 4, depicted is a schematic flow                disclosure.
diagram of a sequence of steps for authorizing a user access                What is claimed is:
request to a blade by having the BMC of the requested blade                 1. A method for authenticating baseboard management
obtain verification from a chassis management module                60   controller (BMC) user requests in a blade server system, said
(CMM) that the user has authorization to make the requested              method comprising the steps of:
access to the blade, according to a specific example embodi-                receiving at a blade server in the blade server system a
ment of the present disclosure. In step 402, a user requests                   request from a use, wherein the user is seeking to access
access to a blade 210 in a blade server system 200. In step 404                the blade server, wherein the user is unverified at the
the BMC 212 of the requested blade 210 requests the CMM             65         time the request is received, wherein the blade server
270 to verify that the user is authorized to access the blade                  system comprises a plurality ofblade servers and each of
210. In step 406, if the user access is verified in the CMM 270                the plurality of blade servers has a baseboard manage-




                                                                                                                           WSOU-AR1STA00001842
       Case 6:20-cv-01083-ADA Document 34-17 Filed 08/16/21 Page 12 of 12


                                                      US 8,166,539 B2
                               7                                                                        8
      ment controller (BMC), wherein the blade server is                  8. The method according to claim 7, wherein the step of
      capable of being accessed at the time the request is              issuing a user authorization retrieval col11llland comprises the
      received;                                                         step of issuing an IPMI Get Auth Code col11lllar.1d.        .    ,
   after receiving the request, requesting verification of the             9. The method according to claim 6, wherem the hst ot
      user bv the BMC of the blade server to a chassis man-             authorized users includes authorized access to which ones of
      ageme'nt module (CMM);                                            the plurality of servers, and input-output module~ !her~of. .
   verifying the user with the CMM, wherein the CMM                        10. A blade server system having central venf1catJon of
      includes a list of authorized users ;                             users making requests thereto, said system comprising:
   authorizing the request by the user with the BMC if the user            a plurality of blade servers, each of the plurality of blade
      is verified by the CMM; and
                                                                   10         servers having a baseboard management controller
   performing the authorized request by the blade server.
                                                                              (BMC); and
   2. The method according to claim 1, wherein the step of
                                                                           a chassis management module (CMM) coupled to each of
verifying the user includes the step of issuing a user authori-
                                                                              theBMCs ;
zation retrieval command to the CMM.
                                                                           wherein when a request is received at one of the plurality of
   3. TI1e method according to claim 2, wherein the step of
                                                                   15         blade servers from a an unverified user seeking to access
issuincr a user authorization retrieval command comprises the
                                                                              the one of the plurality of blade servers,
step of issuing an IPMI Get Auth Code command.
                                                                           the BMC of the one of the plurality of blade servers
   4. The method according to claim 1, wherein the list of
                                                                              requests verification of the unverified user by the CMM,
authorized users includes authorized access to which ones of
                                                                              wherein the CMM includes a list of authorized users;
the plurality of blade servers, and input-output modules
                                                                   20      wherein the one of the plurality ofblade servers is capable
thereof.
                                                                              of being accessed at the time the request is received; and
   5. The method according to claim 1, further comprising the
                                                                           wherein if the CMM verifies the user then the BMC of the
step of verifying advanced user authentication with the
                                                                              one of the plurality of blade servers authorizes the
CMM.
                                                                              request and the one of the plurality of blade servers
   6. A method for authenticating baseboard management
                                                                   25         performs the request.
controller (BMC) user requests in a server system, said
                                                                           11. The system according to claim 10, wherein the CMM
method comprising the steps of:
                                                                        receives a user authorization retrieval col11llland to verify the
   receiving at a server in the server system a request from a
                                                                        user.
      user, wherein the user is seeking to access the server,
                                                                           12. The system according to claim 11, wherein the user
      wherein the user is unverified at the time the request is
                                                                   30   authorization retrieval command comprises an IPMI Get
      received, wherein the server system comprises a plural-
                                                                        Auth Code command.
      ity of servers and each of the plurality of servers _has a
                                                                           13. The system according to claim 10, wherein the li st of
      baseboard management controller (BMC), wherem the
                                                                        authorized users includes authorized access to which ones of
      blade server is capable of being accessed at the time the
                                                                        the plurality of blade servers, and input-output modules
      request is received;
                                                                   35   thereof.
   after receiving the request, requesting verification of the
                                                                           14. The system according to claim 10, wherein the plurality
      user by the BMC of the server to a rack management
                                                                        of authorized users are stored in a non-volatile memory of the
      system (RMS);
                                                                        CMM.
   verifying the user with the RMS, wherein the RMS
                                                                           15. The system according to claim 14, wherein the non-
      includes a list of authorized users ;
                                                                   40   volatile memory is an electrically erasable and progral11lllable
   authorizing the request by the user with the BMC if the user
                                                                        memory (EEPROM).
      is verified by the RMS; and
                                                                           16. The svstem according to claim 14, wherein the non-
   performing the authorized request by the server.
                                                                        volatile mediory is a Flash memory.
   7. TI1e method according to claim 6, wherein the step of
verifying the user includes the step of issuing a user authori-
zation retrieval command to the RMS .                                                          *    *   * * *




                                                                                                                          WS0U-ARISTA00001843
